Citation Nr: 0003318	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder and a 
dysthymic disorder.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in November 
1997 by the Department of Veterans Affairs (VA) regional 
office (RO) in New Orleans, Louisiana.  This rating decision 
denied entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and a dysthymic disorder, boils and 
peripheral neuropathy secondary to exposure to herbicides and 
swollen feet and an enlarged heart.

The veteran was originally represented in this appeal by the 
Veterans of Foreign Wars.  In November 1998, A VA Form 22a 
was received which disclosed that James E. Stanley, Jr., 
attorney, had been designated as the veteran's 
representative.  In November 1998, a letter was received from 
Mr. Stanley, which requested a personal hearing and indicated 
that the veteran was only appealing the issue of service 
connection for PTSD and a dysthymic disorder.  The hearing 
was eventually scheduled in February 1999.  The veteran 
failed to appear for the scheduled hearing.  Subsequently, in 
a letter received in March 1999, Mr. Stanley noted that he 
was withdrawing as the veteran's counsel.

In a report of contact in May 1999, a VFW appeals consultant 
reported that when the VA Form 2-22a was submitted, it had 
the effect of revoking the VFW power of attorney.   VFW 
considered that the old VAF 21-22, dated August 6, 1997, had 
been revoked.    It was suggested that the veteran be 
afforded an opportunity to select a new representative.  In 
June 1999, the Board's Director of Administrative Services 
provided the veteran an opportunity to select a new 
representative.  He was given 30 days to respond.  The 
veteran failed to do so. 


FINDINGS OF FACT

1.  The veteran was not engaged in combat in Vietnam.

2.  The veteran does not have a diagnosis of PTSD and 
therefore this claim is not plausible.

3..  There is no competent medical evidence of a dysthymic 
disorder in service or of a nexus between dysthymic disorder 
and service.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
to include PTSD and a dysthymic disorder is not well 
grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to these claims.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran served in Vietnam from January 1968 to August 
1969.  His military occupational specialty was general 
vehicle repairman.  His service personnel records disclose 
that he received a special court-martial in May 1970 for 
violation of a general regulation, operating a vehicle while 
drunk, and behaving with disrespect toward his superior 
officer.  He also received a summary court martial for two 
periods of absence without leave (AWOL) in July and August 
1970.

The service medical records disclose the veteran received a 
psychiatric evaluation in May 1970 prior to discharge from 
service.  He had received a total of 6 Article 15's and one 
special court martial for disrespect of an officer.  He 
admitted to extensive use of drugs.  He stated that he did 
not wish to complete his obligation and his only wish was to 
become separated from service to join the Black Panthers.  He 
felt prejudice against him in service an the only solution 
was to be discharged.  The examiner stated that the veteran 
did not manifest a psychosis or neurosis.  He believed the 
veteran would not adjust to military service.  He was found 
to be mentally responsible and able to distinguish right from 
wrong and adhere to the right.  He had the mental capacity to 
understand and participate in board proceedings.

On the report of medical history at the time of the 
separation examination in May 1970, the veteran denied that 
he had any psychiatric symptoms and a psychiatric disorder 
was not noted on this examination.

The veteran filed his initial claim for PTSD in August 1997.

The veteran received a VA psychological evaluation in 
September 1997.  He described his military history including 
the incident where he struck an officer, for which he served 
five months in a stockade.  He claimed that his duties as a 
supply clerk included convoy missions delivering supplies and 
as a security guard guarding the perimeter.  He claimed the 
worst thing that happened  to him was receiving incoming 
rounds at night.  Also, a friend was killed on a convoy 
mission.  He reported extensive alcohol use, as well as 
marihuana and cocaine.

On mental status/behavioral observation, the veteran appeared 
mildly depressed but there was no evidence of agitation or 
anxiety.  He appeared to relate well socially and the 
examiner saw no evidence of problems with attention, 
concentration, memory, etc.  There was no evidence of a 
psychosis. Results of psychological testing showed that the 
raw scale on the Mississippi Scale was 105 which was below 
the cutoff suggested for Vietnam veterans and well below the 
mean (average) found for the population.

The summary disclosed that the veteran was very open and 
honest in providing information for this assessment. 
Unfortunately, the evaluation was made more difficult because 
of the veteran's strong history of strong substance use 
problems, including current use.  Neither the self-report, 
psychological testing, nor the interview supported the 
diagnosis of PTSD.  His self report did not indicate the 
first and primary criterion of a traumatic event, in spite of 
twice prompting him about the bad experiences in Vietnam.  It 
appeared the closest event to a trauma was the death of his 
friend in the convoy but the veteran was not in immediate 
proximity to the death.  He principally served as a supply 
clerk and the examination request sheet indicated that "Vet's 
DD 214 did not show verifiable stressor."  Even his bad 
dreams and nightmares related to mortar sounds and not death, 
direct traumatic injury, etc.  Lastly, his report did not 
meet minimal criteria of DSM-IV for a diagnosis of PTSD.  The 
examiner reported that although the claims file was not 
available, it did not appear critical in this case because he 
believed the current findings would remain unchanged and , 
especially because this was the initial evaluation for PTSD 
and there was no history of psychiatric treatment.   

The veteran's history and current use of substances made the 
issue of his depression more difficult to assess.  He did not 
seem to meet the criteria for major depression.  He did 
report symptoms consistent with a diagnosis of dysthymic 
disorder but this diagnosis was complicated by the regular 
use of alcohol and other substances and called into question 
whether the diagnosis of dysthymia should be included, or 
whether the depression could be related to the substance 
abuse.  In addition, the veteran noted that he drank and used 
heroin in service, even though he did not attribute any 
problems to that use in service.  The clinical assessments 
were: dysthymic disorder; alcohol dependence; cannabis use, 
in partial remission. 

Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The United States Court of Veterans Appeals for Veterans 
Claims in Cohen v. Brown, 10 Vet. App. 128, stated that 
Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The Court has defined a well-grounded claim as follows: "[A] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of nexus between an in-service injury or disease and 
a current disability. See Caluza v. Brown, 7 Vet.  App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing 
King v. Brown, 5 Vet. App. 19, 21 (1993)).

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

In this case, the veteran has failed to satisfy the first 
element of a well-grounded claim for service connection for 
PTSD because the medical evidence does not establish the 
existence of PTSD.  The VA psychological evaluation noted 
that test scores were well below the cutoff suggested for 
Vietnam veterans.  Also, his self report did not indicate the 
first and primary criterion of a traumatic event.  In 
addition, the veteran's examination report did not meet the 
minimal criteria of DSM-IV for a diagnosis of PTSD.  The 
veteran has not presented any competent medical evidence 
demonstrating the existence of PTSD.  Therefore, this claim 
is not plausible and therefore not well grounded.

With regard to the claim for service connection for a 
dysthymic disorder or other acquired psychiatric disorder, 
the Board notes that the psychiatric evaluation prior to the 
veteran's separation from service disclosed no evidence of 
any psychoses or neurosis.  In addition, the VA examiner 
reported the veteran's regular use of alcohol and other 
substances called into question the current diagnosis of 
dysthymia because the current depression could be related to 
substance abuse.  In any event, the dysthymic disorder was 
not reported until many years after service, and, further, 
there is no medical opinion linking dysthymic disorder, if 
present, to service.  Accordingly, this claim is not well 
grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence concerning the claims for service 
connection for PTSD and a dysthymic disorder which would have 
made this claim plausible.





	(CONTINUED ON NEXT PAGE)





ORDER

The claim for service connection for an acquired psychiatric 
disorder to include PTSD and a dysthymic disorder is not well 
grounded and is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

